DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that Claims 17-18 both have the incorrect status identifier of “(Previously presented)” and should instead have the status identifier of “(Withdrawn)” since Claims 17-18 are currently withdrawn claims.  Appropriate correction is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “at least one blade element configured to one or more of pierce and cut the inner membrane” in lines 6-7.  This limitation is not grammatically correct.  It appears the claim should recite “at least one blade element configured to pierce and/or cut the inner membrane.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “a beverage” in line 2.  It is unclear if this refers to “a beverage” recited in Claim 1, line 1 or to an entirely different beverage.  For purposes of examination Examiner interprets the claims to refer to the same beverage.  It is noted that this particular rejections was originally presented in Paragraph 20 of the Office Action dated March 8, 2021 but has not been addressed.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 (cited on Information Disclosure Statement filed May 20, 2019) in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285.
Regarding Claim 1, Iotti discloses a capsule (capsule 1) capable of preparing a beverage.  The capsule (capsule 1) comprises a housing (body 2) with an outlet (outlet 4) and a cavity capable of containing a powder (‘787, Paragraphs [0046]-[0047]) and an agitator comprising a central shaft (central portion 51) (‘787, Paragraph [0050]) and at least one blade (at least one blade 53) attached to the central shaft (central portion 51) (‘787, Paragraph [0052]).  The at least one blade (at least one blade 53) comprises at least one blade element (‘787, FIG. 1B).
Iotti is silent regarding an inner membrane disposed between the cavity and the outlet.
Hentzel et al. discloses a beverage capsule comprising a housing with an outlet and a cavity having multiple compartments (first compartment 24a, second compartment 24b) separated by a wall (separating wall 22) (‘237, FIG. 1B) (‘237, Paragraphs [0053]-[0055]).  Baldo discloses a beverage capsule comprising a housing 
Iotti, Hentzel et al., and Baldo are all directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Iotti and incorporate an inner membrane that separates the cavity into multiple chambers separated by an inner membrane as taught by the combination of Hentzel et al. and Baldo in order to store multiple different types of beverage ingredients in the capsule.
Further regarding Claim 1, the limitations “configured to prepare a beverage,” “configured to contain a powder,” and “configured to one or more of pierce and cut the inner membrane” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference 
Regarding Claim 2, Iotti discloses the agitator comprising at least two blades wherein some of the blades are sloped or curved in the direction of the outlet and some of the blades are sloped in the opposite direction (‘787, FIG. 1B) (‘787, Paragraph [0052]), which reads on the blades differing from each other in shape and the at least two blades having differing lattice structures.
Regarding Claim 3, Iotti discloses a top membrane (sealing means 81) (‘787, FIG. 1) (‘787, Paragraph [0048]).
Further regarding Claim 3, the limitations “for sealing an inlet of the housing” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Iotti discloses the top membrane (sealing means 81) capable of sealing an inlet of the housing (‘787, FIG. 1A) (‘787, Paragraph [0048]).
Regarding Claim 4, Iotti discloses a bearing (coupling means 55) for the central shaft (central portion 51) of the agitator (‘787, FIG. 1B) (‘787, Paragraphs [0050]-[0051]).
Further regarding Claim 4, the limitations “the bearing being configured to enable a shift of the agitator between an upper and a lower axial position” and “a top end of the central shaft being pivotable in the bearing” are limitations with respect to the intended 
Regarding Claim 7, Iotti discloses the cavity containing a coffee powder (‘787, Paragraph [0046]).  Furthermore, the limitations “the cavity being configured to contain at least 15 grams of powder for preparing a beverage” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Additionally, limitations relating to the size of the beverage powder is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 8, Iotti discloses the housing (body 2) being made of plastic (‘787, Paragraph [0047]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 (cited on Information Disclosure Statement filed May 20, 2019) in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285 as applied to claim 1 above in further view of Trombley US 2016/0145037.
Regarding Claim 5, Hentzel et al. discloses the housing comprising multiple cavities (first compartment 24a, second compartment 24b) (‘237, FIG. 1B) (‘237, Paragraphs [0053]-[0055]).
Iotti modified with Hentzel et al. and Baldo is silent regarding another cavity being disposed between the inner membrane and the outlet.
Trombley discloses a beverage capsule comprising at least three compartments extending in any direction including horizontally across the cartridge, vertically from the bottom of the base to the lidding, diagonally, or combinations thereof (‘037, Paragraph [0041]).
Both Iotti and Trombley are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the configuration of Iotti modified with Hentzel et al. and Baldo and incorporate another cavity disposed between the inner membrane and the outlet since Trombley teaches that it was known to incorporate at least three compartments extending in any direction (‘037, Paragraph [0041]).  The configuration of the claimed cavities is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cavities/compartment was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 (cited on Information Disclosure Statement filed May 20, 2019) in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285 as applied to claim 1 above in further view of Beaulieu et al. US 2010/0303964.
Regarding Claim 6, Iotti modified with Hentzel et al. and Baldo is silent regarding an insert in the another cavity.
Beaulieu et al. discloses a beverage capsule comprising an insert (filter guard 40) (‘964, FIGS. 2-3) (‘964, Paragraph [0039]).
Both Iotti and Beaulieu et al. are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Iotti and incorporate an insert as taught by Beaulieu et al. in order to prevent a needle from a beverage machine from piercing a filter disposed within the capsule (‘964, Paragraph [0007]).  Furthermore, the presence of an insert would prevent piercing of the inner membrane when the agitator is in an upper axial position.
Further regarding Claim 6, the limitations “the insert being configured to enable pivoting of a bottom end of the agitator when the agitator is in a lower axial position and the insert being configured to prevent piercing of the inner membrane when the agitator is in an upper axial position” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 (cited on Information Disclosure Statement filed May 20, 2019) in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285 as applied to claim 1 above in further view of Abegglen et al. US 2013/0259982.
Regarding Claim 7, Iotti reads on the limitations of Claim 7 as discussed above.  However, in the event that it can be construed that the limitations “the cavity being configured to contain at least 15 grams of powder for preparing a beverage” are not intended use limitations and are positively recited, Abegglen et al. discloses a beverage capsule comprising between 4 and 20 grams of ground coffee powder (‘982, Paragraph [0024]).
Both Iotti and Abegglen et al. are directed towards the same field of endeavor of beverage capsules comprising a beverage powder stored within a cavity of said beverage capsule.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of coffee powder stored within the cavity of the capsule of Iotti since Abegglen et al. teaches that incorporating between 4 and 20 grams of coffee powder, which overlaps the claimed beverage powder weight of at least 15 grams, was known in the coffee capsule art.  Furthermore, where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of coffee powder disposed within the beverage capsule depending on the volume of the cavity that is sized accordingly and that the amount of ground coffee is adjusted to the desired beverage volume and/or the desired strength of the coffee beverage (‘982, Paragraph [0024]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 (cited on Information Disclosure Statement filed May 20, 2019) in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285 as applied to claim 1 above in further view of Garcin et al. US 2016/0362246.
Regarding Claim 9, Iotti discloses a top membrane (sealing means 81) for sealing an inlet of the housing being made of a foil (‘787, Paragraph [0048]).
Iotti modified with Hentzel et al. and Baldo is silent regarding the foil of the top membrane being either a plastic foil or an aluminum foil.
Garcin et al. discloses a beverage capsule comprising a top membrane (tearable extraction foil member 10) made of aluminum and/or a plastic foil (‘246, FIG. 2) (‘246, Paragraphs [0045] and [0074]).
Both Iotti and Garcin et al. are directed towards the same field of endeavor of beverage capsules closed by a top membrane made of foil.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foil of Iotti to be made of either an aluminum foil and/or a plastic foil since Garcin et al. teaches that it was known and conventional to construct the top membrane foil that seals the beverage capsule out of either aluminum and/or plastic.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).

Response to Arguments
Examiner notes that the Claim Objections and most of the rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that one of the rejections of Claim 7 has been maintained and not addressed in the amendments.  Examiner also notes that a new Claim Objection of Claim 1 has been made in view of the amendments.
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 12 of the Remarks that the claims have been amended to recite “configured to one or more of pierce and cut the inner membrane.”
Examiner argues that the limitations “configured to one or more of pierce and cut the inner membrane” are intended use limitations.  The prior art merely need to only be capable of using the blade to pierce and/or cut the inner membrane.  The blades of Iotti would be capable of piercing and cutting an inner membrane.  Therefore, this argument is not found persuasive.
Applicant argues on Page 13 of the Remarks that blade 53 of Iotti cannot be configured to one or more or piece and cut the inner membrane because there is no inner membrane in the capsule of Iotti and that blade 53 would not be suitable to pierce or cut an inner membrane due to its shape since blade 53 is convex or concave to improve mixing of the liquid and beverage of food product ingredients when the mixing unit is rotated.
Examiner argues that the rejection is based on a combination of Iotti modified with Hentzel et al. and Baldo.  Hentzel et al. and Baldo are being relied upon to teach the limitations regarding an inner membrane being disposed within the capsule.  The blades of Iotti would be capable of cutting the inner membrane of Hentzel et al. and/or Baldo when the blades come into contact and at a sufficient centrifugal rotational speed with the inner membrane taught by Hentzel et al. and Baldo regardless of the shape of the blades.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant argues on Pages 13-14 of the Remarks that Hentzel discloses a two compartment container having an internal separating wall 22 separating the internal volume into two compartments 24a and 24b and alleges that internal separating wall 22 is not an inner membrane that is pierced or cut when preparing the beverage and that separating wall 22 of Hentzel separates two compartments that are emptied separately via separate outlets and is not an inner membrane between the cavity and the outlet.  Applicant continues that the secondary reference of Hentzel does not have an agitator comprising a central shaft and at least one blade attached to the central shaft.
Examiner argues that internal separating wall 22 of Hentzel broadly reads on an inner membrane disposed between the cavity and the outlet (‘237, FIG. 1B).  The limitations “at least one blade element configured to one or more of pierce and cut the inner membrane” are limitations with respect to the intended sue of the capsule and must merely be capable of performing the piercing and cutting functions.  The blades of Iotti would be capable of cutting the inner membrane of Hentzel et al. and/or Baldo when the blades come into contact and at a sufficient centrifugal rotational speed with the inner membrane taught by Hentzel et al. and Baldo.  Furthermore, the primary reference of Iotti already teaches incorporating an agitator comprising a central shaft and at least one blade attached to the central shaft.  There is no requirement for the secondary references to teach limitations already taught by the primary reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 14-15 of the Remarks that Baldo teaches a capsule comprising a liquid tight separating wall 3B between a liquid container and an ingredient receptacle and that piercer 9 cannot be interpreted as an agitator since it does not agitate or mix ingredients in the capsule.  Applicant continues that Baldo does not disclose an inner membrane between the cavity and the outlet and that separating wall 3B separated sealed liquid container 7 from receptacle 3.
Examiner first notes that piercer 9 is not being relied upon to teach the claimed agitator.  The primary reference of Iotti already teaches incorporating an agitator comprising a central shaft and at least one blade attached to the central shaft.  There is no requirement for the secondary references to teach limitations already taught by the primary reference.  Furthermore, the separating wall 3B broadly reads on the claimed inner membrane, which is disposed between the cavity and the outlet.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERICSON M LACHICA/Examiner, Art Unit 1792